—Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), *460rendered September 2, 1981, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
In light of the strength of the identification testimony and the overwhelming evidence of defendant’s guilt, there is no reasonable possibility that the admission of testimony regarding the showup, even if erroneous, contributed to his conviction (see People v Adams, 53 NY2d 241; People v Crimmins, 36 NY2d 230; People v Allen, 98 AD2d 973).
We have considered defendant’s other contention and find it to be without merit. Titone, J. P., Gibbons, Bracken and Weinstein, JJ., concur.